Citation Nr: 1137022	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO. 09-17 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Newark, New Jersey. 

The Board notes that the RO certified to the Board the issue of entitlement to service connection for PTSD. For reasons explained in the REMAND section, the Board has recharacterized the claim to include a broader psychiatric disorder.

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. Any current hearing loss is not of service origin. 

2. Any current tinnitus is not of service origin. 


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

2. Tinnitus was not incurred in or aggravated by military service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.



Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The Veteran's status has been substantiated. In a March 2007 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim. The letter also advised the Veteran of what evidence he was responsible for obtaining and what evidence VA would undertake to obtain. The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). In this case, the Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the March 2007 letter.

VA has a duty to assist a veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All evidence necessary to decide this claim has been obtained. The Veteran has also been afforded a VA examination. The Veteran's history, and as well as the necessary findings, were set forth in the examination report. As such, the VA examination performed in conjunction with the Veteran's claim is deemed to be adequate to properly decide the Veteran's current appeal. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of his statements and arguments presented by his representative. He was also scheduled for a hearing with a Veterans Law Judge but did not report for the hearing. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal. No further action is necessary to assist the Veteran in substantiating this claim.

Service Connection

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions. See Grover v. West, 12 Vet. App. 109, 112 (1999). Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic diseases such as sensorineural hearing loss will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service. This presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 3.102.

The Veteran's military occupational specialty was a cannoneer. However, his service treatment records do not reveal any complaints or findings of hearing loss or tinnitus. At the time of the Veteran's May 1968 service separation examination, normal findings were reported for the ears. An audiological examination performed at that time revealed decibel level readings of 0, 0, 5, and 10 in the right ear, and 5, 5, 0, and 0, in the left ear, at 500, 1000, 2000, and 4000 Hertz. On his May 1968 service separation report of medical history, the Veteran checked the "no" boxes when asked if he had or had ever had ear, nose, or throat trouble; running ears; or hearing loss. 

At the time of June 1969 VA examination, the Veteran did not report having ear trouble and there was no ear discharge noted on examination. 

The Veteran reported having tinnitus and hearing loss in March 2007. 

In conjunction with his claim, the Veteran was afforded a VA audiological examination in June 2008. The examiner noted that the claims folder was available for review and had been reviewed. The examiner observed that the induction and separation examination revealed normal audiometric thresholds from 500 to 4000 Hertz. The examiner also observed that there were no complaints or findings of hearing loss or tinnitus noted at the time of discharge. 

The examiner noted that the Veteran's chief complaints were hearing loss and tinnitus. She stated that the Veteran reported having constant tinnitus and difficulty hearing speech clearly. The examiner observed that the Veteran served with the artillery unit from 1965 to 1968. History of military noise exposure was noted to be positive with artillery in Vietnam. The Veteran denied any occupational or recreational noise exposure. He also denied any family history of hearing loss or head or ear trauma. The examiner noted that the Veteran reported having constant bilateral tinnitus. He stated that he had had intermittent tinnitus that had become constant in the last few years. It was a whining sound that interfered with his concentration when he was in a quiet room. 

Audiological evaluation revealed decibel level readings of 20, 35, 20, 25, and 55 in the right ear and 20, 15, 25, 25, and 60 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz. Speech recognition testing was 98 percent in the right ear and 96 percent in the left ear. It was the examiner's impression that the Veteran had normal to moderately severe bilateral sensorineural hearing loss. 

The examiner stated that the service medical records had been reviewed. The examiner noted that the Veteran had normal audiometric pure tone thresholds at 500 to 4000 Hertz at induction and separation and no complaints of hearing loss or tinnitus at separation. 

The examiner stated that the Veteran's hearing loss and tinnitus were not caused by or a result of military service. As rationale, she noted the normal findings at separation and stated there was no scientific basis for late onset noise induced hearing loss. Therefore, hearing loss was not caused by military noise exposure. As to tinnitus, the examiner noted that there was no complaint of tinnitus noted at the time of separation or in service medical records. She stated there was very little basis for concluding that tinnitus was related to military service. 

As to direct in-service incurrence, service treatment records fail to demonstrate any complaints or treatment referable hearing loss or tinnitus. At the time of the Veteran's service separation examination, normal findings were reported for the ears and audiological testing revealed hearing within normal limits. The Veteran also checked the "no" boxes when asked if he had or had ever had any ear trouble or hearing loss. 

Further, post-service evidence does not reflect symptomatology associated with either hearing loss or tinnitus until years following service. The Veteran did not report any hearing loss or tinnitus on his initial application for compensation in May 1968 and there were no complaints or findings of ear problems or hearing loss noted at the time of a July 1969 VA examination. On his March 2007 application for compensation for hearing loss and tinnitus, the Veteran's initial request for such service connection, he indicated that he had not been treated for either hearing loss or tinnitus. 

However, the Board has also considered the lay evidence of record in determining whether there is continuity of symptoms. Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it came to him through his senses. Layno, 6 Vet. App. at 470.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498 (1995). The Board is not required to accept an appellant's uncorroborated account of his active service experiences. Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible - there are no findings of hearing loss or tinnitus in service. There is also a multi-year gap between discharge from active duty service and initial findings of hearing loss or tinnitus. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Also of note is the fact that the Veteran did not raise a claim of service connection for either tinnitus or hearing loss until 2007, over 38 years following service. Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

For the above reasons, continuity has not been established, either through the clinical record or through the Veteran's own statements.

Service connection may be also granted when the evidence establishes a medical nexus between active duty service and current complaints. In this case, none of the competent evidence attributes the Veteran's hearing loss or tinnitus to his active service. The VA examiner, who provided the only competent opinion of record, indicated that the Veteran's hearing loss and tinnitus were not related to his period of service. Her opinion was provided after a complete review of the claims folder and a thorough examination of the Veteran and she provided rationale for her opinion.

The Board has also considered the Veteran's statements asserting a nexus between his hearing loss and tinnitus and his period of service. In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg. Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

While 38 U.S.C.A. § 1154 provides a factual basis upon which a determination can be made that a particular disease or injury was incurred or aggravated in service, it does not provide a basis to link etiologically any hearing loss or tinnitus to his period of service. See Libertine v. Brown, 9 Vet. App. 521, 524 (1996). There has been no competent evidence submitted linking the Veteran's current hearing loss and tinnitus to his period of service. The only competent medical opinion is against the Veteran's claim. This opinion was rendered after a comprehensive examination of the Veteran and a thorough review of the claims folder.

In sum, the preponderance of the evidence weighs against a finding that the Veteran's hearing loss or tinnitus developed in service, in the one year period following service, or is related to his period of service. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied. 


REMAND

Establishing service connection for PTSD requires specific findings. These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2010). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV). Id. See also 38 C.F.R. § 4.125(a) (2010).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f). See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (Oct. 18, 1999). Service in a combat zone does not establish that a veteran engaged in combat with the enemy. Id. Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence. West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor. Instead, the record had to contain credible supporting evidence that corroborates the veteran's testimony or statements. Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror. 75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor. Id. Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service. Id.

These revised regulations became effective July 13, 2010, and apply in this case as it was appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date. 75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted. 

The holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) is applicable here. In Clemons, the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder. 

In vacating the Board's decision, held that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be. The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim. Id. 

In this case, the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD. Under Clemons, other psychiatric diagnoses are to be considered as part of the underlying claim. To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD. The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses. This is significant because the statutory and regulatory provisions addressing PTSD claims differ from the provisions addressing other service connection claims. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Corrective notification action, as well as further adjudication, is thus needed. 38 C.F.R. §§ 3.159(b), 19.9.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD. This letter must inform the Veteran of the information and evidence necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309 and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2. Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present. The claims file must be made available to and reviewed by the examiner. Any further indicated special studies, including psychological studies, should be accomplished.

The examiner must conduct the examination with consideration of the current criteria for PTSD. The examination report must include a detailed account of all pathology present.

As it relates to the claim of service connection for PTSD, the VA examiner must render an opinion as to whether : 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology. The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.

The report of examination must include detailed rationale for all opinions expressed.

3. The Veteran must be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It must also be indicated whether any notice that was sent was returned as undeliverable.

4. The RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998).

5. After undertaking any other development deemed appropriate, the RO/AMC must readjudicate the claim. If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review. If the determination remains unfavorable, the Supplemental Statement of the Case must contain 38 C.F.R. §§ 3.303, 3.307, and 3.309, as well as the new regulations concerning PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


